Citation Nr: 0604910	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 50 percent disability rating 
for anxiety reaction with depressive features.  

In April 2005, the Board remanded the claim for further 
development.  Additional evidentiary development has been 
conducted, and the claim is now properly before the Board for 
final appellate review.



FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected anxiety reaction is 
characterized by a neutral mood, appropriate appearance, 
behavior, and affect, relevant, coherent, and logical speech, 
good memory, no impairment of thought process, communication, 
or impulse control, and intermittent episodes of depression 
and anxiety attacks.  



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9400 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for anxiety neurosis with depressive 
features, headaches, and numbness of the head was established 
in August 1976; a 30 percent evaluation under Diagnostic Code 
(DC) 9400 was assigned, effective July 1976.  At that time, 
the RO considered a VA medical record which showed the 
veteran was hospitalized from November 1975 to January 1976 
with complaints of headaches and numbness of the head.  The 
diagnosis was anxiety neurosis with depressive features.  The 
RO also considered VA progress notes dated August to November 
1975, examination reports dated March and April 1976, and a 
hospital report from 1976, which continued the veteran's 
diagnosis.  

In September 1978, based on new and material evidence that 
the veteran was severely incapacitated due to his disability, 
the RO increased the veteran's disability rating to 70 
percent for psychotic depressive reaction, effective April 
1977.  The Board notes the veteran's mental disorder was 
variously diagnosed as a nervous condition, numbness of the 
head, anxiety neurosis with depressive features, organic 
brain syndrome associated with seizures of undetermined 
origin.

In September 1979, the RO requested that the Chief Medical 
Director (CMD) of VA review the veteran's claims file and 
determine the veteran's correct diagnosis.  At that time, the 
CMD was unable to render an opinion based upon reasonable 
clinical certainty, and recommended the veteran be evaluated 
after a reasonable period to determine the correct diagnosis.  
Based on reports of treatment and opinions submitted from 
physicians who treated the veteran, the CMD determined that 
the correct diagnosis was anxiety reaction with depressive 
features.  

In May 1983, the RO decreased the veteran's disability rating 
for anxiety reaction with depressive features to 50 percent, 
effective August 1983.  The RO based its determination on VA 
outpatient treatment records and an April 1983 VA examination 
which showed the veteran's symptomatology had improved.  

The veteran then appealed to the Board.  In an April 1984 
decision, the Board determined that a rating in excess of 50 
percent for anxiety reaction with depressive features was not 
warranted based upon the veteran's documented symptomatology. 

In October 1994, the veteran's representative submitted an 
informal claim for an increased rating for anxiety reaction 
with depressive features, stating he had been receiving 
treatment at the VA Outpatient Clinic in Waco, Texas, for the 
past year.

VA outpatient treatment records from the VA Medical Center 
(VAMC) in Waco, Texas, dated September 1993 to December 1994, 
document the veteran's treatment for narcolepsy and other 
medical problems.  The records do not contain any reference 
to the veteran's anxiety disorder.

In November 1995, the RO issued a rating decision which, 
based on the VA outpatient treatment records mentioned above, 
continued the veteran's 50 percent disability evaluation.  

In January 1996, the veteran submitted a timely notice of 
disagreement as to the November 1995 rating decision.  He 
said he had received treatment for his anxiety disorder at 
the VAMCs in Waco and Houston, Texas.

In September 1996, the veteran underwent a private 
psychiatric evaluation.  He was casually dressed and groomed; 
his body hygiene was slightly impaired.  He was cooperative 
but his eye contact was poor.  His psychomotor activities 
were slow and he interacted "fairly well" with the 
examiner.  The veteran's mood was anxious and mildly 
dysphoric and his affect was flat.  His speech was clear and 
goal oriented.  He was coherent, alert, and well oriented to 
time, place, and person.  Remote memory, insight, and 
judgment were fair and his concentration was impaired.  The 
examiner noted the veteran did not have any friends, but also 
noted he reported to the examination with a friend.  The 
examiner rendered several different diagnoses which did not 
include an anxiety disorder.  

VA outpatient treatment records, dated October 1995 to August 
1996, show the veteran was treated for various problems, 
including mental health.  In November 1995, the veteran was 
well-groomed, cooperative, and alert, and his motor activity 
was normal.  The veteran's articulation was normal in volume 
and rate, and his affect had a broad range and was cheerful, 
appropriate, and stable.  His thought production was normal 
and coherent without delusions or hallucinations.  The 
veteran was oriented to time and his attention, 
concentration, registration, and recall were intact.  In 
April, May, and August 1996, the veteran was noted to 
experience "trance states" and variants of catalepsy one to 
three times a month.  The veteran was very well groomed, 
polite, and cooperative, but was noted to look drowsy even 
while talking.  He described his mood as being down often and 
stated that his night time sleeping was very erratic.  

An October 1996 VA outpatient treatment record from the VAMC 
in Houston, Texas, shows the veteran was seen for treatment 
of his narcolepsy.  The examiner noted the veteran was well-
groomed, polite, and cooperative, but noted he looked a 
little drowsy while he was talking.  The veteran described 
his mood as being down often, and stated his night time 
sleeping was very erratic.  

In October 1996, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran stated he has 
moods of depression when he would feel "kind of low," which 
would come and go.  He stated he became agitated when he was 
around a lot of people, and preferred to be alone, but stated 
he is not short-tempered.  He also stated he used to have 
crying spells but had not had one in several years.  He 
admitted to having suicidal thoughts in the past but stated 
he had not experienced that kind of thinking recently.  On 
examination, the veteran was somewhat lethargic, but was 
cooperative and alert to time, place, and person.  His mood 
was dejected and anhedonic.  His affect was limited in range 
but was appropriate to expressed thought content.  The 
examiner noted the veteran was slow in responding to 
questions sometimes, but noted his answers were relevant and 
goal oriented.  There was no evidence of hallucinations or 
delusions.  The diagnosis was depressive disorder, not 
otherwise specified.  

In October 1996, the veteran underwent another private 
psychiatric evaluation.  He stated he sometimes had anxiety 
attacks twice a week which he got when hewas sad.  He stated 
he slept four to five hours a night.  He denied having 
appetite disturbance, crying spells, or sad or blue moods.  
He also denied feeling hopeless, helpless, or worthless.  He 
also denied having suicidal or homicidal ideations, racing 
thoughts, shopping sprees, or drug usage.  He admitted having 
irritability of mood and decreased energy.  The examiner 
noted the veteran had a fair ability to interact in a social 
setting.  The examiner also noted the veteran's 
concentration, persistence, and pace were fair and sometimes 
poor at times.  He was noted to have moderate deterioration 
in social, affective, and occupational functioning.  The 
diagnosis was depressive disorder, not otherwise specified 
and anxiety disorder, not otherwise specified.  

The Board notes the criteria for evaluating mental disorders 
was changed in November 1996, therefore, the veteran was 
afforded another VA examination in July 1999.  On 
examination, the veteran was calm and cooperative, and had a 
good attitude.  His thought process was continuous, but he 
talked slow about his anxiety and multiple medical problems.  
There were no illusions, delusions, or hallucinations noted.  
There were also no suicidal or homicidal ideations detected.  
The veteran's behavior was appropriate, but his outlook was 
low and his voice was toneless and very monotonous.  His 
memory and personal hygiene were good and he was oriented to 
time, place, and person.   No ritualistic behavior was 
observed and the veteran was logical, coherent, and relevant.  
The examiner noted the veteran had recurrent panic attacks 
with high anxiety, but noted his temper was under control.  
The veteran was noted to have problems sleeping.  The 
diagnosis was generalized anxiety disorder, neurosis, with 
depressive features.  

He was afforded another VA examination in May 2004, at which 
he reported having anxiety attacks and feeling depressed at 
times for many years.  He described his anxiety attacks as 
feeling anxious, tense, worrying, having trouble 
concentrating, being irritable easily, and losing his temper 
easily.  He stated the depression comes and goes and lasts 
two to three days.  He also described his depression as 6/10, 
with 10 being the worst depression.  The veteran reported 
having treatment which he stated was helping.  The examiner 
noted the veteran functions okay in between his anxiety 
attacks and getting depressed.  He reported falling asleep 
several times during the day.  He also stated he gets up 
frequently during the night and reported hearing someone 
calling his name once in while.  On examination, there was no 
impairment of thought process or communication and there was 
no evidence of delusions.  The veteran's behavior was 
appropriate and he had good eye-to-eye contact.  He denied 
any suicidal or homicidal thoughts at the time, but stated he 
thought about hurting someone in the past although he never 
did.  The examiner noted the veteran takes care of his 
personal hygiene very well.  He was oriented to person, 
place, and time.  There was no impairment to his short or 
long term memory and there was no evidence of any obsessive 
or ritualistic behavior.  The veteran's speech was relevant 
and coherent and there was no evidence of any lessening of 
associations.  The veteran complained of having panic attacks 
for many years but denied having panic attacks presently.  
The examiner noted there were no signs of anxiety during the 
interview.  The examiner also noted the veteran appeared 
somewhat depressed.  He complained of having periods of 
depression for many years, which occur sometimes more than 
other times, but he stated he always stays depressed.  The 
veteran also complained of getting up frequently during the 
night and reported falling asleep 5 to 6 times a day.  The 
diagnosis was generalized anxiety disorder with depressive 
features and narcolepsy.  

As noted, in April 2005, the Board remanded the claim in 
order for additional outpatient treatment records to be 
obtained.  

VA outpatient treatment records, dated April 2003 to February 
2005, show the veteran received treatment for various health 
problems.  In January 2004, July 2004, and February 2005, the 
veteran was reported as alert, oriented, calm, friendly, 
polite, and well-groomed.  He had fluent, logical speech, 
with good eye contact.  His mood was neutral.  His 
appearance, behavior, and affect were appropriate to the 
situation.  He was not psychotic, paranoid, suicidal, or 
homicidal.  The diagnosis was generalized anxiety disorder.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  In an April 2003 
letter, the RO informed the veteran of the types of evidence 
needed to substantiate his claim as well as its duty to 
assist him in substantiating his claim under the VCAA.

While the April 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
June 2004 and September 2005 supplemental statements of the 
case (SSOC) contain the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  He responded 
to the RO's communications with additional argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that in 1996, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating mental disorders.  See 60 Fed. 
Reg. 54,825 (Nov. 7, 1996) (codified at 38 C.F.R. § 4.129, 
DCs 9201 to 9521 (2005)).  This amendment was made effective 
from November 7, 1996.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  See VAOPGCPREC 7-2003.  The 
RO evaluated the veteran's claim under the old regulations in 
making its rating decision dated November 1995.  Likewise, 
the March 1996 SOC evaluated the claim using the old 
regulations.  In June 2004 and September 2005 the RO issued 
SSOCs that evaluated the veteran's claim using the new 
regulations effective from November 7, 1996.  A review of the 
record demonstrates that the RO considered the old and new 
rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

The veteran service-connected anxiety reaction is currently 
rated 50 percent disabled under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 9400 (1995).  Prior to November 
1996, the severity of psychiatric disability was based upon 
actual symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  The criteria under 
the General Rating Formula for Psychoneurotic Disorders, in 
part, are as follows: 

0%	Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability;
10%	Less than criteria for the 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment; 
30%	Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite 
industrial impairment;
50%	Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility , and efficiency levels 
are so reduced as to result in considerable 
industrial impairment;
70%	Ability to establish or maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment;
100%	The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolations in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

Note (1):  Social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, 
but is of value only in substantiating the degree of 
disability based on all of the findings.

Note (2):  The requirements for a compensable rating are 
not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts of phobias; occasional 
stuttering or stammering; minor habit spasms or tics; 
minor subjective sensory disturbances such as anosmia, 
deafness, loss of sense of taste, anesthesia, 
paresthesia, etc.  When such findings actually interfere 
with employability to a mild degree, a 10 percent rating 
under the general rating formula may be assigned.

38 C.F.R. § 4.132, DCs 9400 to 9411 (1995).  

The criteria under the General Rating Formula for Mental 
Disorders, effective from November 7, 1996, are as follows, 
in part:

0%	A mental condition has been formally diagnosed but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication;
10%	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication;
30%	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events);
50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of short 
and long term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgement; impaired abstract 
thinking; disturbances or motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;
70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgement, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spacial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;
100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own 
occupation, or own name.

38 C.F.R. § 4.130, DCs 9201 to 9440 (2005).

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected 
anxiety reaction warrants a rating in excess of 50 percent.  

In evaluating the veteran's claim under DC 9400, for 
generalized anxiety disorder, effective prior to November 7, 
1996, the Board notes the veteran has not worked since the 
mid-1970's due to his having narcolepsy.  He has reported 
having few, if any, friends and he has had continuing 
complaints of anxiety attacks and episodes of depression, 
more frequent at times.  He has reported becoming agitated 
when he is around other people and has stated that he prefers 
to be alone.  The veteran reported having previous thoughts 
of suicidal or homicidal thoughts, but he denied having such 
thoughts at the May 2004 VA examination.  In September 1996, 
he interacted fairly well with the examiner who conducted a 
private psychological evaluation.  His speech was clear and 
goal oriented and he was coherent.  His insight and judgement 
were fair.  He stated he does not talk to his neighbors, but 
also stated he goes to his daughter's house occasionally to 
play cards.  The veteran stated he did not have any friends 
but the examiner noted the veteran reported to the 
examination with a friend.  He also stated he attends church 
sometimes and likes to go out to eat.  At a private 
psychological examination conducted in October 1996, the 
veteran reported that he plays dominos at a friend's house 
and also reported playing with his grandchildren sometimes.  
The examiner noted the veteran had moderate deterioration in 
social, affective, and occupational functioning.  At a VA 
examination conducted in October 1996, the veteran stated he 
was not short-tempered, but most recently, at the May 2004 VA 
examination, stated he loses his temper easily and is 
irritable at times.  

Based upon a review of the evidence, the Board finds that the 
higher 70 percent disability rating cannot be assigned during 
any of the appeal period because there is no evidence showing 
the veteran had, or more nearly reflected, a severe 
impairment affecting the ability to establish and maintain 
effective or favorable relationships or the ability to obtain 
or retain employment.  In this regard, the Board notes the 
veteran has not worked since the 1970s, but the record 
reveals the veteran could not maintain employment due to his 
sleeping disorder, not his anxiety disorder.  The Board notes 
that he has demonstrated a considerable impairment in 
establishing and maintaining relationships as evidenced by 
his report of becoming agitated when he is around other 
people, his not talking to neighbors, and his preference to 
be alone.  However, the Board finds the veteran's impairment 
due to his anxiety disorder does not more nearly reflect a 
severe impairment, for the following reasons.

As noted, the examiner who conducted the October 1996 private 
psychological examination noted the veteran had moderate 
deterioration in social, affective, and occupational 
functioning.  In addition, he reported that he likes to go 
out to eat and reported going to church sometimes.  The Board 
also notes that, while the veteran does not have many 
friends, he does maintain a few relationships, as he 
interacts with his daughter and grandchildren and reported 
going to his friend's house to play dominos.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 50 percent is not shown to be 
appropriately assignable under the general rating formula.  
The evidence has not demonstrated the symptoms or criteria 
necessary to warrant a higher evaluation under the current 
General Rating Formula for Mental Disorders.  

The record shows the veteran has manifested a constant 
depressed and anxious mood and he has consistently had 
problems sleeping.  With respect to the criteria specified 
for the 70 percent disability rating, the record shows that, 
from July 1999 to February 2005, the veteran did not have any 
delusions, hallucinations or suicidal or homicidal thoughts.  
At the June 1999 and May 2004 examinations, there was no 
evidence of obsessional rituals and his personal hygiene was 
good.  While he was noted to talk slowly about his anxiety 
and medical problems at the July 1999 examination, subsequent 
examinations and treatment records indicate his speech was 
relevant, coherent, and logical.  He was oriented and his 
memory was good.  The record never shows the veteran 
demonstrated impaired impulse control.  In this regard, the 
Board notes that, at the July 1999 and May 2004 VA 
examination, he was described as cooperative, and his 
behavior was appropriate.  While the veteran reported being 
irritable, losing his temper at times, and having thoughts of 
hurting others previously, at the May 2004 VA examination, he 
stated he has never hurt anyone.  The Board notes the veteran 
has reported having periods of depression and anxiety attacks 
for many years.  While the July 1999 VA examination report 
notes he has "recurrent anxiety attacks with high anxiety," 
the record does not show the veteran has demonstrated near-
continuous panic or depression and the Board specifically 
notes the veteran has repeatedly stated he feels depressed 
and anxious "at times".  The Board also notes that, at the 
May 2004 examination, the veteran stated his periods of 
depression come and go and last for two to three days.  The 
veteran also stated that, while he had panic attacks for many 
years, he was not having them presently.  

Given the above, the Board finds that the preponderance of 
the evidence shows that the veteran's service-connected 
anxiety reaction does not more closely approximate the 
criteria for a 70 percent rating under the General Rating 
Formula for Mental Disorders.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for anxiety reaction, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
reaction is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


